DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed February 27, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is non-final. 
Claims 110-112, 115-117, 123, and 135 are currently pending.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 110-112, 115-117, 123, and 135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 110-112, 115-117, 123, and 135 are indefinite.  The claims recite a step of “selecting” the human subject with Alzheimer’s disease that has a high proinflammatory endophenotype profile based on the protein expression level of TNFα, IL-5, IL-6, and CRP in the blood sample.  In view of the word “and” it appears that selection is based on all four proteins. However in the “wherein” statement describing how the selecting step occurs, the claims recite based on the one or more scores assigned to the biomarkers assigning the subject as having either a high, medium, or low proinflammatory endophenotype profile.  In view of the recitation of “one or more” it appears that the assigning can be based on one, two, three, or four of the proteins.  Further the recitation of “assigning the subject as having either a high, medium, or low endophenotype” is confusing because the claims require “selecting the human subject with Alzheimer’s disease that has a high proinflammatory endophenotype”.  The “wherein” statement describing how the selecting step occurs leaves open the possibility that the subject is assigned to the medium or low endophenotype. It not clear why the medium or low endophenotype are even mentioned in the claims which are limited to treating subjects with AD and a high proinflammatory endophenotype. Clarification is required. 
  
Claim Rejections - 35 USC § 112(a)

4.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 110-112, 115-117, 123, and 135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to methods for treating a human subject with Alzheimer’s disease (AD) and with a high proinflammatory endophenotype profile to improve cognition or prevent cognitive decline or dysfunction (see clms 110 and 135). The claims recite a first step of obtaining a blood sample from a human subject with Alzheimer’s disease. The claims recite a second step of measuring the protein expression level of TNFα, IL-5, IL-6, and CRP in said blood sample. The claims recite a third step of selecting the human subject with Alzheimer’s disease has a high proinflammatory endophenotype profile based on the protein expression level of TNFα, IL-5, IL-6, and CRP in the blood sample. The claims recite a fourth step of determining that the selected human subject with Alzheimer’s disease and with a high proinflammatory endophenotype will benefit from “anti-inflammatory drug treatment”. The claims recite a final step of administering an “anti-inflammatory drug treatment” to the selected human subject in an amount sufficient to improve the selected subjects cognition or reduce cognitive decline or dysfunction in the selected subject.
In view of the recitation of “anti-inflammatory drug treatment” the claims encompass broadly encompass ANY “anti-inflammatory drug treatment”.  Claim 123 states that the anti-inflammatory drug is selected from NSAIDs, non-selective NSAIDs, selective NSAIDs, steroids, glucocorticoids, Immune Selective Anti-Inflammatory Derivatives (ImSAIDs), anti-TNF medications, anti-IL5 drugs or CRP-lowering agents. Claim 135 is limited to NSAIDs, non-selective NSAIDs, and selective NSAIDs. The genus of anti-inflammatory drugs is very large.  
Green (Clinical Cornerstone Sports Medicine Vol 3 No 5 2001) discloses various types of NSAIDs by chemical class.  There are 28 different NSAIDs that are in 13 different drug classes (see Table 1).  
Pujos (Anal Bioanal Chem 2005 381:244-254) discloses 18 human corticosteroids, some endogenous (tetrahydrocortisol, tetrahydrocortisone, cortisol, and cortisone) and others synthetic (betamethasone, budesonide, cortisone acetate, desonide, dexamethasone, dexamethasone acetate, flunisolide, fluocinolone acetonide, halcinonide, methylprednisolone, prednisolone, prednisone, triamcinolone, and triamcinolone acetonide) (abstract). 
Prasad (Cardiovascular Drug Reviews Vol 24 No 1 pages 33-50 2006) describes the genus of CRP lowering agents.  Prasad teaches that cyclooxygenase inhibitors (aspirin,rofecoxib, celecoxib), platelet aggregation inhibitors (clopidogrel, abciximab), lipid lowering agents (statins, ezetimibe, fenofibrate, niacin, diets),â-adrenoreceptor antagonists and antioxidants (vitamin E), as well as angiotensin converting enzyme (ACE) inhibitors(ramipril, captopril, fosinopril), reduce serum levels of CRP; while enalapril and trandola-pril have not been shown to have the same effect. Angiotensin receptor blockers (ARBs)(valsartan, irbesartan, olmesartan, telmisartan) markedly reduce serum levels of CRP. The findings  with  other  ARBs  (losartan  and  candesartan)  were  inconsistent.  Antidiabetic agents  (rosiglitazone  and  pioglitazone)  reduce  CRP levels,  while  insulin  is  ineffective. Calcium  channel  antagonists  have  variable  effects  on  CRP levels.  Hydrochlorothiazide and  oral  estrogen  do  not  affect  CRP.  The  CRP-lowering  effect  of  statins  is  more  pro-nounced than their lipid lowering effect and is not dependent on their hypolipemic activity. The effect of atorvastatin on CRP seems to be dose-dependent. CRP-lowering effect of  statins  is  likely  to  contribute  to  the  favorable  outcome  of  statin  therapy.  The  data suggest that lipid lowering agents, ACE inhibitors, ARBs, antidiabetic agents, anti-inflammatory and antiplatelet agents, vitamin E, and adrenoreceptor antagonists lower serum or plasma levels of CRP, while vitamin C, oral estrogen and hydrochlorothiazide do not affect CRP levels (abstract). 
The claims are limited to “anti-inflammatory drug treatments” that improve cognition or reduce cognitive decline or dysfunction, yet the claims do not any specific anti-inflammatory drugs that have this property. A further requirement is that the “anti-inflammatory drug treatment” must be administered in an amount sufficient to improve the selected subjects cognition or reduce cognitive decline or dysfunction in the selected subject.  However the claims do not set forth what amount is considered to be sufficient for any particular anti-inflammatory drug. 
The specification (paras 0104) teaches that when looking at change in MMSE scores over the 12 month period of the trial, the findings were as follows: Placebo group--(a) those in the low end of the pro-inflammatory profile were stable over 12 months (stable in disease severity and cognitive functioning) when compared to the high end and the referent group (i.e. middle group), (b) those in the high end declined significantly over 12 months when compared to the referent group and the low end of the pro-inflammatory profile. Treatment group--(a) those in the low end of the pro-inflammatory profile (group 1 in FIG. 2) who were treated with an anti-inflammatory drug declined significantly faster (i.e. disease severity and cognition) when compared to the referent group (i.e. middle group; group 2 in FIG. 2)), (b) those in the high end (group 3 in FIG. 2) were stable over 12 months when treated with an anti-inflammatory drug when compared to the low end of the pro-inflammatory profile and the referent group. Therefore, treatment is indicated among those in the high end of the proinflammatory endophenotype, but contraindicated among those in the low end of the proinflammatory endophenotype. It is noted that Fig 2 states that the anti-inflammatory drug used was naproxen which is a NSAID. 
When considering disease severity (i.e., clinical dementia rating (CDR) Sum of Boxes [CDRSum]), the same was found. See FIG. 3. Specifically, those in the low end of the pro-inflammatory profile who were treated with an anti-inflammatory drug progressed in disease severity more rapidly over 12 months than any other group whereas those who were in that same biomarker defined group declined minimally over 12 months if left untreated. On the other hand, those in the high end who were treated declined less than those who were untreated though the magnitude of difference is less than that observed from the objective cognitive measure above (i.e., mini-mental state examination (MMSE) scores). It is noted that Fig 3 states that the anti-inflammatory drug used was naproxen which is a NSAID. 
The level of skill in the art is deemed to be high.  However the unpredictability surrounding being able to treat a human subject with Alzheimer’s disease with an anti-inflammatory disease to improve cognition or prevent cognitive decline is even higher. 
The specification teaches that subject in the low end of the pro-inflammatory profile who were treated with Naproxen declined significantly faster (i.e. disease severity and cognition) when compared to the referent group and that subjects in the high end of the pro-inflammatory profile who were treated with Naproxen were stable over 12 months when treated with an anti-inflammatory drug when compared to the low end of the pro-inflammatory profile and the referent group. The data in the specification is based on a single anti-inflammatory drug (Naproxen, which is a non-selective NSAID).  In the instant case it is highly unpredictable as to the whether the findings in the specification with Naproxen could be extrapolated to other anti-inflammatory drugs.  In the absence of evidence to the contrary, it is highly unpredictable if the findings with Naproxen can be extrapolated to any of the other 28 known NSAIDs.  It is even more unpredictable if the findings with Naproxen can be extrapolated to any of the other types of anti-inflammatory drugs including steroids, glucocorticoids, Immune Selective Anti-Inflammatory Derivatives (ImSAIDs), anti-TNF medications, anti-IL5 drugs or CRP-lowering agents. The specification has merely provided an invitation for additional experimentation. 
The specification teaches that subjects in the high end who were treated with Naproxen declined less over a 12 month period as measured by the MMSE and CDR.  The specification provides evidence that these subjects were administered Naproxen in an amount sufficient to reduce cognitive decline or dysfunction.  However there is no data in the specification that shows that Naproxen is able to “improve” a subjects cognition.  In the absence of evidence to the contrary this is highly unpredictable. Further there is no evidence in the specification that any of the other anti-inflammatory drugs encompassed by the claims are able to improve cognition or even reduce cognitive decline or dysfunction when administered to a subject having a high pro-inflammatory endophenotype.   Again the specification has merely provided an invitation for additional experimentation. 
Even if there are additional anti-inflammatory drug treatments that are able to improve cognition or reduce cognitive decline or dysfunction in Alzheimer’s patients with the high pro-inflammatory endophenotype, it is highly unpredictable as to what doses or regimes of those drugs would be required to successfully treat Alzheimer’s. The specification does not provide any guidance on how much Naproxen was administered or how often to the Alzheimer’s patients with the high pro-inflammatory endophenotype that prevented cognitive decline. Due to the unpredictable nature of determining appropriate modes of delivery and dosages of anti-inflammatory drugs necessary to improve cognition or reduce cognitive decline or dysfunction, it is concluded that it would require undue experimentation to practice the claimed invention. 
It is noted that the claimed methods encompass being able treat a subject having Alzheimer’s disease and a high proinflammatory endophenotype profile with an anti-inflammatory drug in an amount sufficient to improve cognition or reduced cognitive decline or dysfunction. 
In order to practice the full scope of the invention, one would have to obtain a large number of Alzheimer’s disease patients with the high proinflammatory endophenotype.  Then one of skill in the art would have to administer a representative number of different anti-inflammatory drugs, including NSAIDs, non-selective NSAIDs, selective NSAIDs, steroids, glucocorticoids, Immune Selective Anti-Inflammatory Derivatives (ImSAIDs), anti-TNF medications, anti-IL5 drugs or CRP-lowering agents, to the patients.  The patients would have to be followed over a significant amount of time and cognitive decline or dysfunction would need to be measured. Then all the data would have to be analyzed to determine which if any of the anti-inflammatory drugs resulted in reduced cognitive decline.  Additionally similar studies would be necessary to determine if a representative number of anti-inflammatory drugs administered to Alzheimer’s disease patients with the high proinflammatory endophenotype can improve cognition.  Finally because the claims require administering an amount sufficient to improve cognition or reduce cognitive decline or dysfunction, one would have to perform additional experimentation on a representative number of different anti-inflammatory drugs to determine the appropriate doses and treatment regimens needed to achieve these end points. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments

5.	 In the response the Applicants traversed the enablement rejection. Applicants argue that they have amended independent claims 110 and 135 to recite features similar to those recited in the now canceled claim 129 because claim 129 was not included in the prior enablement rejection. 
Applicants amendment has been fully considered.  After reconsideration the Examiner has identified additional enablement issues that need to be addressed.  As such a modified enablement rejection addresses these issues is set forth above. 

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634